DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-35 are pending.
Claims 1-15 are cancelled.

Response to Arguments
Applicant’s argument has been fully considered but it is moot in light of a new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-29 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Prisco (US 20100082041 Al, April 1, 2010) in view of Cooper (US 20070156122 A1, July 5, 2007).
	Regarding claims 16 and 29, Prisco teaches a medical system, comprising: a medical instrument including a tendon (e.g., 222) that extends from an interface at a proximal portion of the medical instrument to an actuated element (e.g., 214) at a distal portion of the medical instrument; a manipulator (e.g., 242) configured to engage the tendon to actuate the actuated element.  See, e.g., [0026]-[0031] and Figs. 2A, 2B.
	Prisco does not teach that a first manipulator is configured to actuatably engage the tendon at a first location on the tendon to provide a preload tension.  However, Prisco teaches the tendons or cables should be pre-tensioned in order to eliminate any slack and improve accuracy of the system.  See, e.g., [0004]-[0005].
	Note that the claims at issue imply but do not recite explicitly that the first location on the tendon is different from the second location on the tendon.  Applicant is strongly encouraged to recite explicitly this limitation, as discussed in interview on 01/11/2022.
Cooper teaches a manipulator configured to actuatably engage a tendon at a location on the tendon to provide a preload tension.  See, e.g., [0104] (“The pre-load adjustment nut 1006 [that actuatably (i.e., can be actuated to) engage the tendon or cable] is turned [actuated] to adjust [or control] the tension in the spring 515 and establish a tension in the cables.”).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cooper taught by Prisco such that the system comprises a first manipulator configured to actuatably engage the tendon at a first location on the tendon to provide a preload tension; and a second manipulator configured to actuatably engage the tendon at a second location on the tendon to actuate the actuated element (as recited in claim 16); wherein a first manipulator configured to controllably engage a tendon of a medical instrument at a first location along a length of the tendon to increase tension in the tendon to a preload tension; and a second manipulator configured to controllably engage the tendon at a second location along the length of the tendon to actuate an actuated element at a distal portion of the medical instrument (as recited in claim 29) in order to compensate for spring variations and load variations. 
Regarding claims 17-19, Prisco teaches a medical system, wherein the medical instrument further comprises a second tendon (e.g., 224), and wherein the medical system further comprises: a third manipulator (e.g., 234) that is configured to engage the second tendon to provide a second preload tension (as recited in claim 17); further comprising: a fourth manipulator (e.g., 244) that is configured to engage the second tendon to actuate the actuated element (as recited in claim 18); further comprising: a fourth manipulator that is configured to engage the second tendon to actuate a second actuated element (e.g., 212) (as recited in claim 19).  See, e.g., [0026]-[0031] and Figs. 2A, 2B.
Regarding claims 20-23, as discussed above, Prisco (in view of Cooper) teaches a medical system, wherein the first manipulator is configured to engage the tendon by pushing on a side of the tendon, and the second manipulator is configured to engage the tendon by pulling on an end of the tendon (as recited in claim 20); wherein the first manipulator is configured to engage the tendon by pulling on an end of the tendon, and the second manipulator is configured to engage the tendon by pushing on a side of the tendon (as recited in claim 21); wherein the first manipulator is configured to engage the tendon by pulling on an end of the tendon, and the second manipulator is configured to engage the tendon by pulling on a side of the tendon (as recited in claim 22); wherein the first manipulator is configured to engage the tendon by pulling on a side of the tendon, and the second manipulator is configured to engage the tendon by pulling on an end of the tendon (as recited in claim 23).  Note that the because the manipulators taught Prisco can be construed as pulling/pushing on an end of their respective tendon or as pushing/pulling on a side of the tendon, Prisco is construed as teaching the recited limitations at issue.
Regarding claims 24-25 and 35, as discussed above, Prisco (in view of Cooper) teaches a medical system, further comprising a sterile barrier at least partially disposed between the tendon and the second manipulator  (as recited in claim 24); wherein the second manipulator is configured to engage the tendon via the sterile barrier  (as recited in claim 25); further comprising: a sterile barrier disposed between the medical instrument and the second manipulator (as recited in claim 35).     See, e.g., [0030].
Regarding claims 26-28, as discussed above, Prisco (in view of Cooper) teaches a medical system, wherein the interface comprises a first plate and a second plate parallel to the first plate (construed as the various sides of 230), wherein a proximal portion of the tendon is suspended between the first plate and the second plate, and wherein an end of the tendon passes through the first plate and the second plate (as recited in claim 24); wherein the first manipulator is configured to engage the end of the tendon on a side of the first plate opposite the second manipulator (as recited in claim 27); wherein the second manipulator is configured to engage the end of the tendon on a side of the first plate opposite the first manipulator (as recited in claim 28), as depicted in Fig. 2A, 2B.   
Regarding claim 34, as discussed above, Prisco (in view of Cooper) teaches a medical system, further comprising: a patient side manipulator comprising a robotic arm configured to support the first manipulator and the second manipulator, as depicted in Fig. 8.





Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Prisco in view of Cooper, as applied to claim 29, and further in view of Reis et. al. (US 20100175701 A1, July 15, 2010) (hereinafter “Reis”).
Regarding claims 30-33, as discussed above, Prisco (in view of Cooper) teaches a medical system, except further comprising a cam.  Reis teaches use of a cam.  See, e.g., [0011] (“… the cam may be a traditional cam or may include one or more moveable surfaces, or other features to assist in transfer of motion from the motor to the drive mechanism …).  See also [0012], [0056].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Reis with the teachings of Prisco (in view of Cooper) such that wherein the first manipulator comprises a cam configured to deflect the tendon by rotation of the cam  (as recited in claim 30); wherein the second manipulator comprises a finger configured to rotate about an axis transverse to and offset from a longitudinal axis of the tendon  (as recited in claim 31); wherein the first manipulator comprises a finger configured to rotate about an axis transverse to and offset from a longitudinal axis of the tendon (as recited in claim 32); wherein the second manipulator comprises a cam configured to deflect the tendon by rotation of the cam  (as recited in claim 33) in order to assist in transfer of motion from the motor to the drive mechanism.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SCOTT LUAN/Primary Examiner, Art Unit 3792